Citation Nr: 0031674	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What is the current status of a December 1960 rating action 
with respect to a claim of entitlement to service connection 
for dental injury?


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

William L. Pine, Counsel





REMAND

The veteran had active service from January 1952 to November 
1955 and from January 1956 to January 1960.

In August 1999 the Board of Veterans' Appeals (Board) issued 
a decision on other claims, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Veteran's counsel and VA General Counsel filed a joint 
motion, in pertinent part, for remand to the Board of an 
issue that the Board did not adjudicate in its August 1999 
decision.  The Court granted the joint motion, dismissing all 
other issues adjudicated in the August 1999 Board decision.  
This remand is pursuant to the Court's order.

In February 1960, the veteran filed his initial application 
for VA disability compensation (VA Form 21-526), including 
for his teeth.  He did not identify the disability.  A June 
1960 rating decision adjudicated entitlement to VA disability 
compensation for several claimed disabilities, but did not 
adjudicate any matter related to the teeth.

In October 1960, the veteran apparently sought VA outpatient 
dental treatment.  An October 1960 form revealed a VA 
outpatient clinic requested the VA regional office (RO) to 
determine entitlement to service connection for dental 
trauma.

In December 1960 VA performed a dental rating.  The rating 
granted service connection for 10 teeth and denied service 
connection for four teeth.  Regarding the teeth denied, the 
rating found the veteran had service during the Korean 
conflict, filed an untimely claim, had not been a prisoner of 
war, and had not had dental trauma.

There is no record in the claims file that VA notified the 
veteran of the December 1960 dental rating decision.  The 
time to disagree with a disallowance runs from the date of 
notice of the decision.  38 C.F.R. § 20.302(a) (2000).  A 
disallowance cannot become final without notice of the 
decision to the claimant.  Hauck v. Brown, 6 Vet. App. 518, 
519 (1994).

There are no outpatient dental records in the claims file.  
If the veteran received treatment based on the December 1960 
dental rating, then presumably he had notice in fact of the 
result of the rating decision.  If he did not receive 
treatment, there remains no evidence of notice of the 
December 1960 rating.

In the May 1996 substantive appeal to which the Board's 
August 1999 decision responded, the appellant asserted that 
VA had not obtained records from a certain Air Force Base and 
had made no decision in 36 years on his claim based on dental 
injuries.  The joint motion for remand implied that the claim 
for dental injury was unadjudicated by stating that it was 
not adjudicated in June 1960 and by not mentioning the 
December 1960 adjudication.  The joint motion further argued 
that the veteran's statement raised an issue that the Board 
was required by law to adjudicate.  Pursuant to the order of 
the court granting the joint motion, the matter is now before 
the Board to adjudicate, or, if necessary, to remand to the 
RO.

Remand to the RO is necessary, first to determine the 
procedural posture of the claim, then to develop and 
adjudicate the matter consistently with its procedural 
posture.  If the RO has never notified the veteran of the 
December 1960 rating, his May 1996 statement may be a notice 
of disagreement (NOD) with an adjudication that is not final.  
38 C.F.R. §§ 3.160(d), 20.302(a) (2000); Hauck, 6 Vet. App. 
at 519.  If the RO did notify the veteran of the December 
1960 rating, then the question is whether the May 1996 
statement is timely as an NOD, 38 C.F.R. § 20.302(a), or 
whether it is an attempt to reopen the prior, final 
disallowance.  38 U.S.C.A. § 5108 (West 1991).

If the May 1996 statement is a timely NOD, the RO must 
"reexamine the claim to determine if additional review or 
development is warranted," 38 C.F.R. § 19.26 (2000), or 
issue a statement of the case.  38 C.F.R. §§ 19.26, 19.29 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999).  
Development, if needed, must satisfy the requirements of the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C. 
§§ 5100, et seq.).

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran whether he has ever 
received VA outpatient dental treatment 
or fee basis private dental care at VA 
expense, and, if so, the dates and 
locations of such treatment.  After 
securing any necessary release for fee 
basis treatment records, request all 
outpatient dental records beginning in 
October 1960 from the Boston, 
Massachusetts, VA facility identified on 
the Request for Administrative and 
Adjudicative Action dated in October 
1960, and from any other VA facility at 
which the veteran may have had dental 
treatment since October 1960 and from any 
fee basis provider identified by the 
veteran.  Associate any information 
obtained with the claims folder.

2.  Before further development, determine 
whether the RO notified the veteran of 
the December 1960 dental rating decision, 
because determinations whether to reopen 
claims remain subject to the new and 
material evidence requirements of 
38 U.S.C. § 5108 as a prerequisite to 
further development of the claim under 
the Veterans Claims Assistance Act of 
2000.  Pub. L. 106-475, 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

(a) If the RO notified the veteran, 
determine whether the veteran's May 
1996 statement was timely as a 
notice of disagreement (NOD), and, 
if it was not, whether the May 1996 
statement was an attempt to reopen a 
previously-denied claim.

(b) If the RO did not notify the 
veteran, proceed with development 
according to 38 C.F.R. §§ 19.26, 
19.29, and afford the veteran any 
necessary assistance in the 
development of evidence, consistent 
with the Veterans Claims Assistance 
Act of 2000.

3.  After having determined the status of 
the claim, adjudicate the claim 
consistent with this initial 
determination.  If the claim remains 
denied, provide the appellant and his 
attorney a statement of the case and 
afford them an appropriate time to 
perfect an appeal through filing a timely 
and adequate substantive appeal.  Accord 
them all due process consistent with the 
procedural posture of this claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if the appellant perfects an appeal through 
filing a timely and adequate substantive appeal and if 
otherwise appropriate.  The appellant need take no further 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


